Citation Nr: 1452961	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-23 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.C. Chapman
INTRODUCTION

The appellant is a Veteran who had active duty service from September 2008 to August 2009, active duty for training (ACDUTRA) from August 1985 to November 1985, and additional National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that his hearing loss and tinnitus are related to service; he appears to be relating the disabilities to both his active duty service from 2008 to 2009 and his prior National Guard service (specifically in 1990 or 1991) when he sustained acoustic trauma from a misfired mortar round at Fort Stewart, Georgia.  The incident at Fort Stewart is not otherwise documented in the record.

Notably, a member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).  

Accordingly, the following development is necessary to properly address the theory of entitlement that the hearing loss and tinnitus should be service connected based on National Guard service:  (a) The Veteran must be asked to specify the period of National Guard service during which he alleges the claimed disabilities were incurred or aggravated and the alleged nature of the relationship of the disabilities to service.  (b) It must be verified whether or not the specific period of service was federalized (and qualifying for VA benefits) service. (c) If the period of National Guard service was federalized service, there must be development to determine whether there is a nexus between the claimed disabilities and that period of service.  

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify any (and all) periods of National Guard service during which he alleges his hearing loss and tinnitus were caused or aggravated and describe how the claimed disabilities are alleged to be related to that period of service.  Upon his response, arrange for verification of any (and all) periods of National Guard service he has identified, i.e., whether the service was indeed federalized service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §3.6(c), (d)).  Thereafter prepare a memorandum for the record specifying which (if any) periods of National Guard service have been determined to be qualifying for VA benefits.   

2.  Arrange for exhaustive development to secure for the record any outstanding service treatment records pertaining to the period(s) of verified federalized service (to specifically include records from Fort Stewart, Georgia from 1990/1991, as alleged).  If none are available certify so for the record, and describe the scope of the search.   .

3.  If the development ordered above confirms an incident of acoustic trauma (e.g., such as from a misfired mortar round or other such incident) during a period of federalized National Guard service, arrange for an audiological examination (with audiometric studies) of the Veteran to determine the nature and likely etiology of his hearing loss and tinnitus.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record (noting which if any periods of National Guard service are qualifying for VA benefits), the examiner should provide opinions that respond to the following:

(a)  What is the likely etiology for the Veteran's bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to service, to include both his active duty service from September 2008 to August 2009 and all periods of federalized National Guard service?

(b)  What is the likely etiology for the Veteran's tinnitus? Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to service, to include both the period of active duty service and all periods of federalized National Guard service?

The examiner must explain the rationale for all opinions, citing to supporting factual data, as indicated.

4.  Then review the record and readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

